Citation Nr: 1725805	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's 50 percent rating for PTSD.  

Although the Veteran initially requested a Board hearing in his August 2009 substantive appeal, he subsequently withdrew his request for a Board hearing in correspondence received in September 2011.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDING OF FACT

The Veteran's PTSD has manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in September 2007 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and lay statements are of record.  Accordingly, the Board finds that the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was provided VA examinations in November 2006, September 2007, August 2009, and December 2015.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and reported findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Here, the Veteran's service-connected PTSD has been rated as 50 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118. 

One factor to be considered is the global assessment of functioning (GAF) score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  Thus, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time some of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal. 

The Veteran was provided with a VA PTSD examination in November 2006, at which time he was diagnosed as having PTSD, delayed-type.  Mental status examination revealed that the Veteran was casually and neatly dressed, and that his grooming and hygiene were good.  He demonstrated above average levels of anxiety, some scanning of the environment during the session, and some agitation.  He reported feeling very depressed because he had not been able to get a job and he has sent over 400 applications during the past 10 months.  He further reported that he had nightmares and flashbacks to his combat experience in Vietnam on a daily basis for at least the past year.  He was feeling hypervigilant, and was looking around for things that upset him easily.  Things such as helicopters and news about the wars in Iraq and Afghanistan on a daily basis reminded him of Vietnam.  He experienced psychological numbing, nightmares, tossing and turning, and waking up with bad dreams about Vietnam.  His concentration and attention appeared to be average, and his short-term and long-term memory appeared to be intact.  His judgment and insight were good, and he was deemed not dangerous to himself or to others, although he had consistent depression about his financial condition and inability to get a job, as well as nightmares, flashbacks, and PTSD symptoms that had worsened during the past year.  The VA examiner assigned the Veteran a GAF score of 53, indicative of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran was next provided with a VA PTSD examination in September 2007, at which time he was diagnosed as having PTSD, delayed-type.  Mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  He was alert and oriented to time, place, person, and situation.  He was talkative, and his speech was spontaneous, extremely detailed, of normal rate and tone, circumstantial, and coherent, with normal prosody.  His affect was broad with smiling faces, while his mood was euthymic.  There was no evidence of psychosis or thought disorder.  He denied auditory hallucinations, visual hallucinations, homicidal ideation, and suicidal ideation or a plan.  Cognition was grossly well preserved, while concentration was good with normal ability to attend.  His memory was intact, his insight was fair, and his judgment was fair.  The Veteran was determined to be capable of making decisions for himself regarding his healthcare.  The examiner assigned him a GAF of 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

The Veteran was again provided with a VA PTSD examination in August 2009, at which time he was diagnosed as having PTSD and cannabis abuse.  Mental status examination revealed that the Veteran was clean and dressed appropriately and casually.  His speech was spontaneous, clear, and coherent.  His mood was anxious, while his affect was normal.  His attention was intact, although the Veteran reported consistent problems with concentration and distraction, which was exacerbated by stress related to financial concerns and intrusive thoughts about Vietnam.  The Veteran was oriented as to person, time, and place.  His thought process and thought content were unremarkable.  He was of average intelligence and understood the outcome of his behavior.  Sleep impairment was reported; specifically, the Veteran reported some wakefulness every night, and that sometimes he was able to go back to sleep but often had difficulty when stressors were high.  He denied any delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, suicidal ideation, and homicidal ideation.  However, the Veteran reported experiencing acute episodes of anxiety a few times per week, which typically lasted about five minutes and were managed with the use of positive self-talk.  He had good impulse control and exhibited no episodes of violence.  His remote memory and recent memory were normal, while his immediate memory was only mildly impaired.  The VA examiner assigned the Veteran a GAF score of 52, indicative of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner further opined that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms.

The Veteran was provided with his most recent VA PTSD examination in December 2015, at which time he was diagnosed as having PTSD.  The Veteran reported a significant stressor occurring due to the death of his adult son in November 2014 as a result of complications from human immunodeficiency virus (HIV), and indicated increased military trauma-related PTSD symptoms as a result of this stressful experience, although he had a strong familial support system which was aiding him in coping with his loss.  The examiner indicated that the Veteran's PTSD was manifested by depressed mood, suspiciousness, chronic sleep impairment, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Mental status examination revealed that the Veteran was neatly groomed and dressed.  His speech was spontaneous as well as normal in rate, tone, and volume.  The content of his speech was logical, coherent, and articulate.  He easily engaged in conversation, and his thought processes were well-organized, linear, and goal-directed, with no overt indications of serious thought dysfunction or gross memory impairment.  His ability to sustain attention was intact.  His mood was euthymic, while his affect was tearful when discussing the untimely death of his son.  He denied any suicidal/homicidal ideation, and there was no mania/hypomania or psychotic symptoms observed or elicited during the interview.  The VA examiner opined that the Veteran's PTSD signs and symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's PTSD was manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested during this period by depressed mood, anxiety/panic attacks, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, hypervigilance, nightmares, intrusive thoughts, flashbacks, and disturbances of motivation and mood.  Further, the VA examiners in August 2009 and December 2015 opined that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms; rather, the December 2015 VA examiner opined that the Veteran's PTSD signs and symptoms resulted in merely occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The December 2015 VA examiner also concluded that the functional impact of the Veteran's PTSD was mild-moderate with transient and stress-related symptoms per the Veteran's report.  Finally, clinicians assigned GAF scores ranging from 50 to 53 during the period on appeal, indicating a range of moderate to serious difficulty in social or occupational functioning.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 50 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

The evidence does not show symptoms productive of functional impairment comparable to total occupational and social impairment, or comparable to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, at any time during the pendency of the appeal.  The above discussed symptoms have not been shown to be comparable in severity to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Although the Veteran lives alone and does have some impairment in social relationships, he has consistently maintained good relationships with his siblings, children, and grandchildren, and has even maintained relationships with former coworkers.  Similarly, although the Veteran has had sporadic employment since 1993, VA examiners determined that his PTSD alone would not have prevented him from securing and maintaining gainful employment.  Regarding judgment and thinking, VA examiners and clinicians consistently found that the Veteran's judgment and insight were intact, good, or fair.  Moreover, there was no evidence that he had ever experienced any hallucinations or that he engaged in obsessional rituals.  With respect to mood, the Board notes that the Veteran regularly suffered from anxiety, depression, irritability, and occasional panic attacks.  However, the Veteran consistently denied having any suicidal or homicidal ideation, and the evidence does not indicate that the Veteran's various disturbances of motivation and mood were so severe as to be considered near-continuous in nature and affecting the ability to function independently, appropriately and effectively.  Finally, the Veteran has consistently been oriented in all spheres and has maintained his personal appearance and hygiene.  Therefore, while the Veteran's PTSD has resulted in some social and occupational impairment, as well as deficiencies in mood, the Board finds that the frequency, severity, and duration of these symptoms do not rise to the levels required for a rating in excess of 50 percent.  Accordingly, the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by depressed mood, anxiety/panic attacks, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, hypervigilance, nightmares, intrusive thoughts, flashbacks, and disturbances of motivation and mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, although the record reveals that the Veteran had sporadic employment at times during the appeal period, the most recent VA examination in December 2015 indicated that he was currently employed in a manufacturing position, although he had been "offered" to take a lower paying position as a janitor due to his difficulty in meeting the physical demands of the job.  Nonetheless, the Veteran's claim for entitlement to a TDIU was recently denied in a September 2016 rating decision which the Veteran has not appealed.  As there has been no additional evidence added to the record suggesting unemployability due to PTSD since that time, the Board finds the issue of entitlement to a TDIU has not been raised at this time.  



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


